IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs January 20, 2016

         STATE OF TENNESSEE v. JOSHUA SAMMY STEADMAN

                Appeal from the Criminal Court for Sullivan County
                   No. S60824    James F. Goodwin, Jr., Judge


                No. E2015-00884-CCA-R3-CD – Filed March 3, 2016


The Defendant-Appellant, Joshua Sammy Steadman, appeals the trial court’s order
revoking his community corrections sentence. He argues that the trial court abused its
discretion in revoking his community corrections sentence and ordering him to serve his
original sentence in confinement. We affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and ROBERT W. WEDEMEYER, JJ., joined.

Stephen M. Wallace, District Public Defender; and Ashley D. Boyer, Assistant Public
Defender, Blountville, Tennessee, for the Defendant-Appellant, Joshua Sammy
Steadman.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
Barry P. Staubus, District Attorney General; and Teresa A. Nelson, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                       OPINION

        On July 17, 2012, the Defendant was indicted for two counts of theft over
$10,000, a Class C felony, and one count of theft over $1,000, a Class D felony. On
October 5, 2012, the Defendant entered guilty pleas to all three theft counts charged in
the indictment. As a Range II, multiple offender, he received an effective sentence of six
years in the community corrections program and was ordered to pay court costs and
restitution. The trial court ordered this sentence to be served consecutively to a prior
community corrections sentence that the Defendant was already serving. 1 During the
pendency of his first sentence, the Defendant pleaded guilty to a violation of community
corrections, and his sentence in the present case was enhanced to ten years on community
corrections, which became effective on July 18, 2014. Under the terms of his community
corrections supervision, the Defendant agreed to reside at the John R. Hay House
Residential Treatment Facility (Hay House). On January 6, 2015, a violation warrant was
filed, alleging that the Defendant violated the conditions of his sentence by absconding
from supervision without permission. A two-part violation hearing took place on April
10 and April 20, 2015.

       On April 10, 2015, Stuart Canter, the case developer at Hay House, testified that
he was the Defendant’s supervising community corrections officer for both sentences.
Canter filed a violation report in the Defendant’s first community corrections sentence,
alleging that the Defendant had incurred new charges and failed to report. The Defendant
was arrested on that violation in February 2014, and he remained in custody until the
expiration of his first sentence on July 18, 2014. The Defendant returned to Hay House
on July 22, 2014, to begin serving his current sentence.

       The Defendant resided at Hay House until October 21, 2014, the day he was
granted a medical furlough because his daughter was undergoing cancer treatment in
Nashville. He was allowed to live at home while on furlough but was specifically
instructed to report in-person, twice a week to Joseph Harrigan, a Hay House in-house
case officer. The Defendant was also told to notify Harrigan when the Defendant
traveled, to remain in contact with Harrigan while he was gone, and to follow-up with
medical documentation once he returned. Canter said that the Defendant did not provide
his initial report until November 4, 2014, two weeks after he was granted medical
furlough release.

       On November 16, 2014, the Defendant was asked to provide medical
documentation verifying that he had been out of town. The Defendant said that he had
already given it to a Hay House correctional officer; however, Harrigan was unable to
locate the paperwork. Canter emphasized that the Defendant had been instructed to
submit his paperwork directly to Harrigan. On December 5, 2014, the Defendant called
Hay House to advise them that he had returned from Nashville and was told to submit his
paperwork to Canter or Lucas Hensley, the facility’s manager. The Defendant did not
report again until December 12, 2014, at which time Canter instructed him not to leave
Hay House until his paperwork and reporting dates were confirmed. The Defendant did
not have the documentation he was asked to bring and refused to remain at Hay House.
The Defendant reported to Harrigan on December 13 and December 14, 2015, and was

      1
          We note that the date that the preceding sentence began is not borne out by the record.
                                                    -2-
advised on those days to remain at Hay House but refused to do so. The Defendant
eventually brought paperwork verifying some of his daughter’s appointments; however,
there remained periods when the Defendant should have reported or called but failed to
do so.

      A violation report was filed in January 2015. Canter described the last phone
conversation he had with the Defendant after the warrant was filed as follows:

      I believe it was probably sometime in either late January or early February
      and advised him that there had been a violation placed out for his arrest and
      he proceeded to tell me that his story that he had been doing what he was
      supposed to and I told him the file didn’t reflect that. After questioning all
      the other officers nobody saw him, nobody took any information from him
      other than what information he brought in after I ordered him to be in
      residence.

       On cross-examination, Canter testified that he had never dealt with the Defendant
personally until December 2014. He explained that they tried to accommodate the
Defendant’s work schedule by allowing him to report directly to Harrigan, who mainly
worked evenings. Canter acknowledged that, while Hay House clients are generally
required to fill out a form every time they report, there were no forms in the Defendant’s
file even for the dates he did report. He agreed that the Defendant had no other way of
verifying the dates he had reported besides relying on someone else to write down that he
was there.

       On recross-examination, Canter testified that he initially told the Defendant what
the conditions of his furlough were in September 2014. Canter said that he later relayed
the information regarding the furlough to Harrigan and that Harrigan actually did the
furlough paperwork with the Defendant on October 21, 2014. He noted that the furlough
agreement, which the Defendant signed, stated that the Defendant was required to report
twice a week.

       The Defendant testified that at his initial meeting to discuss the medical furlough,
Harrigan told him to call once a week and bring in paperwork. The first furlough form he
signed “was never twice a week.” He said Canter informed him that he was supposed to
report twice a week in November. After that, the Defendant said that he met with a
correctional officer at Hay House the first of every week when Harrigan was not
working. He insisted that these officers wrote his name in a log book on the dates he
reported.



                                            -3-
       Although Canter told the Defendant to remain at Hay House over the weekend on
December 12, 2014, the Defendant could not stay because he had not made arrangements
for his sick daughter. The Defendant returned to Hay House the next day to give his
medical documentation to Harrigan, and, at that time, Canter told Harrigan that the
Defendant needed to remain in residence. The Defendant said that he told Harrigan that
he could not stay because he needed to work and care for his sick daughter. Following
this incident, the Defendant testified that he continued to report twice a week until
sometime in January when he was told that he could no longer report due to a violation
being filed against him. The Defendant said that this was the first he had heard of a
violation. He insisted that he reported “twice a week every week since the December
incident and before that . . . on the first of the week and the end of the week every week.”
He also said that he spoke with Harrigan “about every week” for the first couple of
months of his furlough and that Harrigan knew about every trip he took to Nashville and
every time he got back. In addition, he said he had spoken with Harrigan every other
week even since the violation was filed. Regarding his medical documentation, he said
that two weeks before meeting with Canter, he gave all of the paperwork to Hay House
correctional officers to give to Harrigan.

       On cross-examination, the Defendant testified that Canter initially told him that he
would be granted a medical furlough but never discussed the conditions of the furlough
with him. He said that Harrigan, not Canter, told him that, to accommodate his work
schedule, he was to report to Harrigan. He also denied that Canter told him to report
twice a week. However, he acknowledged that the medical furlough documentation he
signed on October 21, 2014, clearly stated that he would report twice a week. The
Defendant denied being told to report only to Harrigan and said that he had contact with
several different Hay House workers. He agreed, however, that there was no
documentation showing that he was seen by Harrigan or Canter twice a week as
instructed. The Defendant also testified that he was never directed to turn himself in after
the violation was submitted. He said that he talked with Harrigan several times about
when the arrest warrant would be filed after he stopped reporting in January. He
conceded that he knew of the violation and did not choose to turn himself in; however, he
said that he “kept in contact” with Hay House until he was served in March.

        On redirect examination, the Defendant testified that he did not turn himself in
right away because his daughter had recently undergone surgery in Nashville. He also
noted, “I’ve got two businesses out there, a family. I just got married. You know, I mean
I had to try to get things situated. It’s been hard. You know, I’ve tried to do the right
thing.”

      Jeanette Steadman, the Defendant’s wife, testified that she was with him several
times when he reported to Hay House between July 2014 and January 2015. She did not
                                            -4-
know the dates that she accompanied the Defendant. However, she said that she was
with him “more than once a week” when he reported and that she sat in the car each time.
She noted that she had previously talked with Harrigan about the Defendant’s case and
had maintained contact with Hay House.

       Joseph Harrigan, the in-house case officer at Hay House, testified that he worked
primarily evenings and his regular shift was Wednesday through Sunday from 4:00 p.m.
until 12:00 a.m. In October 2014, Harrigan and Canter met with the Defendant about his
medical furlough and instructed the Defendant to report to Harrigan twice a week.
Harrigan said that he wrote down every time the Defendant reported or called and that the
records kept in the Defendant’s file accurately reflected his contact with the Defendant.
On December 12, 2014, Canter told Harrigan that the Defendant needed to remain at Hay
House until they could verify the Defendant’s furlough documentation. Harrigan
confirmed that the Defendant returned to Hay House but refused to stay. The Defendant
attempted to report once sometime after December 14, 2014, but he could not recall the
exact date. Harrigan told the Defendant he could no longer continue to report to him due
to the violation. He did not tell the Defendant to turn himself in because no violation
warrant had been issued.

        On cross-examination, Harrigan agreed that he did not ever make the Defendant
fill out a reporting form. However, he noted, “I know [the Defendant]. He’s reported
several times before. He was on Phase 2 of our program so I know . . . that he knew that
was supposed to happen.” Harrigan conceded that the Defendant relied on him to write
down when he reported but insisted that, “any time [he] ever saw [the Defendant,] [he]
wrote it down.” He also said that all of the correctional officers on night shift at Hay
House denied that the Defendant had ever reported to them.

       At the close of the proof, the trial court reset the revocation hearing to April 20,
2015, to allow time for Canter and Harrigan to review all of the log book entries at Hay
House. At the April 20 hearing, Canter testified that Hay House maintains in-house log
books for residential clients only. At the request of the trial court, Canter reviewed every
page of the log books as far back as October 2014. He said that “there was no entry
whatsoever mentioning [the Defendant] reporting, calling or anything.” He noted that
Harrigan had also reviewed the books to verify that no entries were overlooked. On
cross-examination, Canter stated that no other log books were used at Hay House.

       The Defendant then testified that the log books he had previously referred to were
“the officer’s log books.” He insisted that on either December 9 or December 10, 2014,
he reported to Hay House and “Shell,” a correctional officer, noted in a log book that he
had reported. He also said that his phone records reflected that he called Hay House on
February 27, 2015, for around ten minutes and on February 28, 2015, for around two
                                            -5-
minutes. His call log also showed two calls on March 3, 2015, one for three minutes and
one for 35 seconds.

     At the conclusion of the hearing, the trial court revoked the Defendant’s
community corrections sentence. In doing so, the court stated:

              . . . [B]ut it’s not a justification for not doing what he was told. His
      problem . . . is that this is his second violation. He was given a chance to
      do the right thing, to follow the rules of community corrections. He
      violated that in his previous case and in this case[.] . . . I understand that
      he’s got issues with his family and I fully understand that he’s worried
      about his daughter but I don’t think he’s been entirely truthful with me.
      The whole reason we’re here today and that I didn’t issue a ruling on the
      10th was that he was adamant that there were logs that he signed in. Hay
      House personnel has searched. They’ve not found any evidence of that at
      all and then he gets back on the witness stand and I don’t know if it’s to his
      credit or to his detriment but he insists that there’s another set of log books
      that apparently Mr. Canter and the Hay House staff doesn’t know about that
      he signed in. . . . [H]e did abscond from supervision because he wasn’t at
      Hay House and he wasn’t following the rules that they told him to do. All
      right, so just because he didn’t leave Sullivan County and just because . . .
      everybody in this courtroom feels for his daughter and for his family
      situation but the best way he could have taken care of his daughter was to
      have followed the rules. All they asked him to do if he was going to be in
      Nashville to call in and the proof was that he didn’t do that, that he would
      go for long periods of time. He was supposed to check in on a certain
      interval and he didn’t do it and based on all the proof that I’ve heard and
      considering all the factors that I have to consider I don’t like it but he’s
      going to have to serve his sentence[.]

      On May 13, 2015, the trial court issued a written revocation order crediting the
Defendant for time served and ordering that he serve the remainder of his sentence in
confinement. It is from this order that the Defendant now timely appeals.

                                       ANALYSIS

       The Defendant argues that the trial court abused its discretion in revoking his
community corrections sentence because there was no substantial evidence that a
violation had occurred. He maintains that Hay House failed to follow proper protocol
and that he “followed the instructions given to him as best that he could possibly.” In

                                            -6-
response, the State contends, and we agree, that the trial court acted within its discretion
in revoking the Defendant’s community corrections sentence.

        The Tennessee Supreme Court has held that the same principles that apply in the
revocation of probation also apply in the revocation of community corrections. State v.
Harkins, 811 S.W.2d 79, 83 (Tenn. 1991). The revocation of community corrections, like
the revocation of probation, rests within the sound discretion of the trial court. Id. A trial
court may revoke either alternative sentence upon a finding by a preponderance of the
evidence that the defendant violated the conditions of the sentence. See T.C.A. §§ 40-35-
310, -311(e). An appellate court will uphold a trial court’s decision to revoke probation
or community corrections absent an abuse of discretion. State v. Beard, 189 S.W.3d 730,
735 (Tenn. Crim. App. 2005); State v. Webb, 130 S.W.3d 799, 842 (Tenn. Crim. App.
2003) (quoting Harkins, 811 S.W.2d at 82). An abuse of discretion is established if the
record is devoid of substantial evidence to support the conclusion that a violation of
probation has occurred. State v. Leach, 914 S.W.2d 104, 106 (Tenn. Crim. App. 1995)
(citing Harkins, 811 S.W.2d at 82). Once the trial court decides to revoke a defendant’s
probation, it may (1) order confinement; (2) order the sentence into execution as initially
entered, or, in other words, begin the probationary sentence anew; (3) return the
defendant to probation on modified conditions as necessary; or (4) extend the
probationary period by up to two years. See State v. Hunter, 1 S.W.3d 643, 647 (Tenn.
1999) (citations omitted); State v. Larry Lee Robertson, No. M2012-02128-CCA-R3CD,
2013 WL 1136588, at *2 (Tenn. Crim. App. Mar, 19, 2013); State v. Christopher Burress,
No. E2012-00861-CCA-R3-CD, 2013 WL 1097809, at *6 (Tenn. Crim. App. Mar. 18,
2013); T.C.A. §§ 40-35-308, -310, -311 (2012). The trial court determines the credibility
of the witnesses in a probation revocation hearing. State v. Mitchell, 810 S.W.2d 733,
735 (Tenn. Crim. App. 1991) (citing Carver v. State, 570 S.W.2d 872 (Tenn. Crim. App.
1978)).

        The Defendant argues that the evidence did not adequately support the trial court’s
revocation of his community correction supervision. Upon reporting to Hay House, he
was never required to fill out the required documentation and insists that “[t]his lack of
protocol casts a shadow on the Hay House procedure[.]” He emphasizes that he was
caring for his sick daughter and that he “attempted to report as best that he could” under
the circumstances. Based on our review of the record, we conclude that the trial court did
not abuse its discretion in finding that the Defendant violated the conditions of his
community corrections sentence and ordering him to serve the remainder of his sentence
in confinement.

       The record shows that on October 21, 2014, the Defendant was granted a medical
furlough. At that time, he signed an agreement stating that he would report to Hay House
twice a week or, if out of town, call in and follow up with medical documentation. Both
                                             -7-
supervisors at Hay House testified that, between October 21 and December 12, 2014, the
Defendant reported or called three times. On December 12, 2014, Canter ordered the
Defendant to remain in residence at Hay House until his reporting dates and medical
paperwork could be verified. The Defendant failed to do so. On December 13 and 14,
the Defendant was again advised by Harrigan to remain at Hay House but chose to leave.
After December 14, 2014, the Defendant did not report to Hay House again until
sometime in January, at which time he was informed that a violation had been submitted.
Canter and Harrigan both testified that, aside from one subsequent phone call, they did
not hear from the Defendant again until he was served with an arrest warrant on March 4,
2015. We certainly sympathize with the Defendant’s situation and his sick child, as did
the trial court. In an effort to give the Defendant’s testimony credence, the trial court
continued the hearing and ordered Hay House personnel to search their log books,
consistent with the Defendant’s testimony regarding his reports. After their search
proved fruitless, the Defendant insisted there was another set of books. As noted by the
trial court, the Defendant was given the benefit of alternative sentencing in two different
cases and Hay House made significant efforts to accommodate his schedule and family
needs. Yet, he failed to abide by the minimal requirements stated in his medical furlough
agreement and repeatedly disregarded the instructions of Hay House case managers. The
trial court acted within its authority in revoking the Defendant’s community corrections
sentence and imposing confinement. The Defendant is not entitled to relief.

                                    CONCLUSION

      For the aforementioned reasons, we affirm the judgment of the trial court.




                                                  _________________________________
                                                  CAMILLE R. McMULLEN, JUDGE




                                            -8-